     Case 3:20-cv-01552-AJB-MSB Document 31 Filed 09/30/20 PageID.1356 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
   LA POSTA BAND OF DIEGUENO                       Case No. 3:20-cv-01552-AJB-MSB
11 MISSION INDIANS OF THE
12 LA POSTA RESERVATION,                           ORDER STAYING
                                                   PROCEEDINGS PENDING
13 Plaintiffs,                                     RESOLUTION OF PLAINTIFFS’
14                                                 APPEAL
   v.
15
16 DONALD J. TRUMP, et al.,
17 Defendants.
18
19      Upon consideration of the parties’ joint motion to stay proceedings pending

20 resolution of Plaintiffs’ appeal, it is here by ORDERED:
21       1.     All proceedings in this case are stayed pending further order of the Court;

22          2.     The stay is entered without prejudice to either party moving to lift the stay;

23          3.     The parties must file a joint status report addressing further proceedings in
      this case 14 days after the United States Court of Appeals for the Ninth Circuit issues a
24
      decision in La Posta Band of Diegueno Mission Indians of the La Posta Reservation v.
25
      …
26
27
28
                                                                             3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 31 Filed 09/30/20 PageID.1357 Page 2 of 2




1             4.       Trump, Case No. 20-55941 (9th Cir.), on Plaintiffs’ appeal of this Court’s
2 denial of Plaintiffs’ motion for a preliminary injunction.
3             IT IS SO ORDERED.
4 Dated: September 30, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Order and Prelim. Inj.                                                     3:20-cv-01552-AJB-MSB
